Title: From Abigail Smith Adams to William Stephens Smith, 27 September 1811
From: Adams, Abigail Smith
To: Smith, William Stephens



dear Sir
Quincy Septr 27th 1811

I yesterday received your Letter, and at the Same time, the President received the one inclosed from dr Rush which I think it my duty, altho a distressing and painfull one, to me, to communicate the contents to you by the earliest opportnty
you will See by the Letter, that Mrs Smith wrote her case to dr Rush, which her Father inclosed with a request that he would give his candid opinion. Mrs Smith was induced to write to the doctor from having Read in his Medical works a treatise upon this Subject. If the opperation is necessary as the dr States it to be, and as I fear it is, the Sooner it is done the better provided Mrs Smith can bring her mind, as I hope She will to consent to it. dr Warren of Boston is considerd the first Surgeon there; and has performed the greatest opperations. in this case he will no doubt call in Skillfull assistants. I hope mrs Smith will write her mind to you, and if She consents that you will be with her. every assistance and accommodation in the power of all her Friends here, will most Cheerfully and readily be given her, and I pray heaven to Support her, and her Friends through the painfull tryal. I am dear Sir / affectionatly yours

A AdamsPS we think Mr Charles Adams better—Mrs Smith will write by the next post. She must take time to weigh well what her duty is